DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed February 26, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
The drawings received February 26, 2021 are acceptable for examination purposes.
Specification
The specification received February 26, 2021 has been reviewed for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites a chemical formula which is not stoichiometrically balanced and further includes a subscript “z” in the formula with no corresponding element having such a subscript therein.  

    PNG
    media_image1.png
    223
    821
    media_image1.png
    Greyscale

Accordingly, the composition of claim 4 is not clear.  It would appear that the formula intended to be claimed should include niobium (see page 15, lines 6-13) as the reference to a Lix-Ti-M-O7 composition with M1 therein is specified in combination with niobium (as copied from page 15 of the specification, replicated below).  

    PNG
    media_image2.png
    312
    806
    media_image2.png
    Greyscale

	The claim has been interpreted in light of the specification, to include niobium in order to achieve a requisite charge balance as Ti1-y is insufficient in combination only with additive element M1 (subtracted from Ti) to offset the total negative charge of O7. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JP 2012-174579A) in view of Belharouak et al. (U.S. Patent Application No. 2004/0131941).
	As to claim 1, Suzuki discloses an electrode group comprising:
a positive electrode 10; and
a negative electrode 20,
the electrode group having a wound structure of a flat shape in which a stack comprising the positive electrode and the negative electrode is wound such that a center of the wound structure lies along a first direction, a wound cross-section of the wound structure orthogonal to the first direction comprising an innermost lap and an
outermost lap, and
at least a part of a portion of the negative electrode comprising a slit 13a that lies along the first direction, the portion of the negative electrode being positioned within a
thickness of 0.2 t from the innermost lap along a longest straight line in the wound cross-section with respect to a thickness t from the innermost lap to the outermost lap along the longest straight line.

    PNG
    media_image3.png
    649
    868
    media_image3.png
    Greyscale

	As further shown in Figs. 5-6, the notched portion of the bent ends of the wound flat electrode assembly have notches in the inner region B including initial windings in area A1 which would fall under a thickness relationship of ~0.2t or ~20% from the innermost lap along the longest straight line of the wound electrode assembly to the outermost lap of the assembly.  Even if there is a difference between the 0.2t relationship and the xt characteristic of Suzuki, any difference would be further held to be minor and obvious as Suzuki teaches of providing electrode cuts along the inner electrode windings of a wound electrode group and thus reasonably teaches of the same inventive concept.  In addition, there is no evidence of criticality for the 0.2t thickness of claim 1 compared to other thickness ranges. Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).


    PNG
    media_image4.png
    615
    880
    media_image4.png
    Greyscale

	As to claim 7, Suzuki discloses the invention above as a secondary battery comprising the electrode assembly above and an electrolyte (paras. [0004], [0012]).
	Suzuki does not teach of the negative electrode comprising a titanium-containing oxide (claims 1 and 5) or of the particular combination with a positive electrode including lithium manganese oxide and/or lithium nickel cobalt manganese oxide (claim 6).
	As to the titanium-containing oxides of claims 1 and 5:
Suzuki appreciates the selection of any number of known electrode active materials, including lithium occluding metal oxides as the negative electrode (para. [0059]).
	The selection of a particular active material depends on the desired benefits associated with a given known active material.  As for titanium containing oxides as negative electrode active materials, such have long since been known in the art as a material with certain benefits including. 	Belharouak discloses the use of titanium oxide based negative electrode active materials, including Li2ATi6O14 materials where A is strontium, barium or those of the strontium metal series (para. [0005]).  Belharouak teaches that titanium oxides of this general formula were known to provide for high capabilities and enhanced safety (para. [0006]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery of Suzuki to employ lithium titanium oxide negative active material as taught by Belharouak as the application of such materials would have provided for a battery system having high capability and enhanced safety. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
  	As to the positive electrode materials of claim 6:
Suzuki the positive electrode can be a variety of conventional metal oxides such as LixMOy where M is one or more of cobalt, nickel, manganese, etc. (para. [0040]) and lithium cobalt oxide.  Suzuki teaches that the negative electrode can be any number of conventional materials including metal oxides which are capable of occluding and releasing light metals such as lithium (para. [0059]).
Belharouak also recognized the combination of the particular lithium titanium oxide negative electrode materials above coupled with positive electrodes having active materials based on lithium manganese oxide (paras. [0032]-[0034]) or lithium nickel cobalt manganese oxide (paras. [0029]-[0031]).  
The combination provides for electrochemical cells for high power applications such as electric vehicles.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to further select the positive electrode material to be lithium manganese oxide or lithium nickel cobalt manganese oxide as taught by Belharouak as the coupling of such conventional positive electrode active materials in tandem with titanium oxide based negative electrodes would have provided an electrode pairing having high capability and enhanced safety.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claims 1, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JP 2012-174579A) in view of Inagaki et al. (U.S. Patent Application No. 2014/0044997).
	As to claim 1, Suzuki discloses an electrode group comprising:
a positive electrode 10; and
a negative electrode 20,
the electrode group having a wound structure of a flat shape in which a stack comprising the positive electrode and the negative electrode is wound such that a center of the wound structure lies along a first direction, a wound cross-section of the wound structure orthogonal to the first direction comprising an innermost lap and an
outermost lap, and
at least a part of a portion of the negative electrode comprising a slit 13a that lies along the first direction, the portion of the negative electrode being positioned within a
thickness of 0.2 t from the innermost lap along a longest straight line in the wound cross-section with respect to a thickness t from the innermost lap to the outermost lap along the longest straight line.

    PNG
    media_image3.png
    649
    868
    media_image3.png
    Greyscale

	As further shown in Figs. 5-6, the notched portion of the bent ends of the wound flat electrode assembly have notches in the inner region B including initial windings in area A1 which would fall under a thickness relationship of 0.2t from the innermost lap along the longest straight line of the wound electrode assembly to the outermost lap of the assembly.

    PNG
    media_image4.png
    615
    880
    media_image4.png
    Greyscale

As further shown in Figs. 5-6, the notched portion of the bent ends of the wound flat electrode assembly have notches in the inner region B including initial windings in area A1 which would fall under a thickness relationship of ~0.2t or ~20% from the innermost lap along the longest straight line of the wound electrode assembly to the outermost lap of the assembly.  Even if there is a difference between the 0.2t relationship and the xt characteristic of Suzuki, any difference would be further held to be minor and obvious as Suzuki teaches of providing electrode cuts along the inner electrode windings of a wound electrode group and thus reasonably teaches of the same inventive concept.  In addition, there is no evidence of criticality for the 0.2t thickness of claim 1 compared to other thickness ranges. Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
As to claim 7, Suzuki discloses the invention above as a secondary battery comprising the electrode assembly above and an electrolyte (paras. [0004], [0012]).
	Suzuki teaches that the negative electrode can be any number of conventional materials including metal oxides which are capable of occluding and releasing light metals such as lithium (para. [0059]).
	As to claims 1 and 4, Suzuki does not teach of the negative electrode comprising a titanium-containing oxide (claim 1) of the formula in claim 4.
	Suzuki appreciates the selection of any number of known electrode active materials, including lithium occluding metal oxides as the negative electrode (para. [0059]).
	The selection of a particular active material depends on the desired benefits associated with a given known active material.  As for titanium containing oxides as negative electrode active materials, such have long since been known in the art as a material with certain benefits including. 	Inagaki teaches of negative electrode active materials comprising LixTiNb2O7 (abstract).  Where such materials were recognized to exhibit stable quick charge/discharge, longer life (para. [0005]), higher capacity (para. [0009]) and high energy density (para. [0028]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to select the negative electrode active material of Suzuki to be a particular metal oxide, notably LiTiNb2O7 as taught by Inagaki since materials were known in the art to exhibit various benefits including, but not limited to, stable quick charge/discharge, longer life, higher capacity and high energy density.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
	As to claim 6, Suzuki the positive electrode can be a variety of conventional metal oxides such as LixMOy where M is one or more of cobalt, nickel, manganese, etc. (para. [0040]) and lithium cobalt.  Suzuki teaches that the negative electrode can be any number of conventional materials including metal oxides which are capable of occluding and releasing light metals such as lithium (para. [0059]).
Inagaki also recognized the combination of the particular lithium titanium oxide negative electrode materials above coupled with positive electrodes having active materials based on lithium manganese oxide or lithium nickel cobalt manganese oxide (paras. [0063]-[0064]).  
The combination provides for electrochemical cells for high power applications such as electric vehicles.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to further select the positive electrode material to be lithium manganese oxide or lithium nickel cobalt manganese oxide as taught by Inagaki as the coupling of such conventional positive electrode active materials in tandem with titanium oxide based negative electrodes would have provided an electrode pairing exhibiting various benefits including, but not limited to, stable quick charge/discharge, longer life, higher capacity and high energy density.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim(s) 1, 4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. (U.S. Patent Application No. 2014/0044997) in view of Suzuki et al. (JP 2012-174579A).
	As to claims 1 and 4, Inagaki discloses an electrode group comprising:
a positive electrode 5; and
a negative electrode 3,
the electrode group having a wound structure of a flat shape in which a stack comprising the positive electrode and the negative electrode is wound such that a center of the wound structure lies along a first direction, a wound cross-section of the wound structure orthogonal to the first direction comprising an innermost lap and an
outermost lap. 
	Inagaki teaches of negative electrode active materials comprising LixTiNb2O7 (abstract).  Where such materials were recognized to exhibit stable quick charge/discharge, longer life (para. [0005]), higher capacity (para. [0009]) and high energy density (para. [0028]).
As to claim 6, Inagaki also recognized the combination of the particular lithium titanium oxide negative electrode materials above coupled with positive electrodes having active materials based on lithium manganese oxide or lithium nickel cobalt manganese oxide (paras. [0063]-[0064]).  
	As to claim 7, the invention of Inagaki is drawn to a secondary battery having the electrode group of claim 1 and further an electrolyte (Fig. 3, paras. [0072]-[0075]).
	As to claims 8-9, the invention of Inagaki is drawn to a battery pack comprising an external power distribution terminal 27 and a protective circuit 26 (Figs. 7-8).
	As to claim 10, the battery pack can comprise plural secondary batteries electrically connected in series or parallel (para. [0097]-[0099], [0106], Fig. 7).
	As to claim 11,  the battery pack is further incorporated into a vehicle (para. [0107]).
	Inagaki does not teach of the negative electrode comprising a slit in the manner recited in claim 1.
at least a part of a portion of the negative electrode comprising a slit 13a that lies along the first direction, the portion of the negative electrode being positioned within a
thickness of 0.2 t from the innermost lap along a longest straight line in the wound cross-section with respect to a thickness t from the innermost lap to the outermost lap along the longest straight line.

    PNG
    media_image3.png
    649
    868
    media_image3.png
    Greyscale

	As further shown in Figs. 5-6, the notched portion of the bent ends of the wound flat electrode assembly have notches in the inner region B including initial windings in area A1 which would fall under a thickness relationship of 0.2t from the innermost lap along the longest straight line of the wound electrode assembly to the outermost lap of the assembly.

    PNG
    media_image4.png
    615
    880
    media_image4.png
    Greyscale

	Suzuki teaches that providing slits in the electrode, particularly at the innermost region of the electrode assembly of a wound flat cells prevents cracking and stretching from occurring (para. [0011]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the innermost laps of the wound electrode assembly of Inagaki to have slits 13a formed therein as taught by Suzuki since it would have provided the predictable and beneficial results of preventing cracking and stretching (stress) from occurring at the innermost laps of a wound flat electrochemical cell and therefore improved the electrochemical performance of the battery of Inagaki.
As further shown in Figs. 5-6, the notched portion of the bent ends of the wound flat electrode assembly have notches in the inner region B including initial windings in area A1 which would fall under a thickness relationship of ~0.2t or ~20% from the innermost lap along the longest straight line of the wound electrode assembly to the outermost lap of the assembly.  Even if there is a difference between the 0.2t relationship and the xt characteristic of Suzuki, any difference would be further held to be minor and obvious as Suzuki teaches of providing electrode cuts along the inner electrode windings of a wound electrode group and thus reasonably teaches of the same inventive concept.  In addition, there is no evidence of criticality for the 0.2t thickness of claim 1 compared to other thickness ranges. Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. (U.S. Patent Application No. 2014/0044997) in view of Suzuki et al. (JP 2012-174579A) as applied to claim 11 above, and further in view of Gorshkov et al. (U.S. Patent Application No. 2007/0238023) or Namiki et al. (U.S. Patent Application No. 2018/0277828).
	Inagaki does not teach of the vehicle comprising an explicit mechanism configured to convert kinetic energy of the vehicle into regenerative energy.
	However, Inagaki does teach of the battery in a hybrid vehicle and recognizes that regenerative energy of the engine can be recovered efficiently (para. [0003]).
	Converting kinetic energy of a vehicle into regenerative energy has long since been known in the vehicle art with respect to battery assisted or battery powered vehicles.  Notably, Gorshkov discloses a battery powered vehicle wherein the system is designed to include a mechanism to convert kinetic energy of the vehicle, such as braking, into regenerative energy (191 para. [0005]).  Similarly, Namiki discloses a battery powered vehicle 300 including a regenerative brake mechanism to convert kinetic energy into regenerative energy (para. [0254]; Fig. 9).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery powered vehicle of Inagaki to further include a mechanism to convert kinetic energy of the vehicle into regenerative braking as taught by Gorshkov or Namiki since it would have improved the operation efficiency and energy efficiency of the vehicle.
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the electrode group of claim 2 including the wound cross-section, slit positioned in the particular manner claimed in base claim 1 and wherein a first length LA of the electrode group in the first direction and a second length LB of the electrode group in a second direction parallel to the longest straight line satisfies the relationship 1 < LA/LB < 5.
The combination of the wound electrode group satisfying the relationships of claim 2 (both the 1 < LA/LB < 5 relationship in combination with the slit positioned in the manner recited in claim 1) defines an invention that is not sufficiently met by the cited prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2001/0004505 discloses a flat wound assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725